DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “annealing samples … by cooling a first reaction vessel receiving element” and “annealing samples … by cooling in a second reaction vessel receiving element.” However, this is unclear if these first and second reaction vessel receiving elements are part of the plurality of reaction vessel receiving elements recited in claim 1. For examination purposes, the first and second reaction vessel receiving elements are interpreted to be part of the plurality of reaction vessel receiving elements recited in claim 1.
Claim 3 recites “elongating samples … by heating a first reaction vessel receiving element” and “elongating samples … by heating in a second reaction vessel receiving element.” However, this is unclear if these first and second reaction vessel receiving elements are part of the plurality of reaction vessel receiving elements recited in claim 1. For examination purposes, the first and second reaction vessel receiving elements are interpreted to be part of the plurality of reaction vessel receiving elements recited in claim 1.
Claim 4 recites the limitation "at least one of the steps of …" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "at least one of the steps of …" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites “corresponding to a first reaction vessel receiving element” and “corresponding to a second reaction vessel receiving element.” However, this is unclear if these first and second reaction vessel receiving elements are part of the plurality of reaction vessel receiving elements recited in claim 1. For examination purposes, the first and second reaction vessel receiving elements are interpreted to be part of the plurality of reaction vessel receiving elements recited in claim 1.
Claim 5 recites “a rate of cooling of a first reaction vessel receiving element” and “a rate of cooling of a second reaction vessel receiving element.” However, this is unclear if these first and second reaction vessel receiving elements are part of the plurality of reaction vessel receiving elements recited in claim 1. For examination purposes, the first and second reaction vessel receiving elements are interpreted to be part of the plurality of reaction vessel receiving elements recited in claim 1.
Claim 5 recites the limitation "the rate of cooling of a second" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites “a rate of heating of a first reaction vessel receiving element” and “a rate of heating of a second reaction vessel receiving element.” However, this is unclear if these first and second reaction vessel receiving elements are part of the plurality of reaction vessel receiving elements recited in claim 1. For examination purposes, the first and second reaction vessel receiving elements are interpreted to be part of the plurality of reaction vessel receiving elements recited in claim 1.
Claim 6 recites the limitation "the rate of heating of a second" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites “the samples in a first reaction vessel receiving element” and “the samples in a second reaction vessel receiving element.” However, this is unclear if these first and second reaction vessel receiving elements are part of the plurality of reaction vessel receiving elements recited in claim 1. For examination purposes, the first and second reaction vessel receiving elements are interpreted to be part of the plurality of reaction vessel receiving elements recited in claim 1.
Claim 8 recites “a first reaction vessel receiving element” and “a second reaction vessel receiving element.” However, this is unclear if these first and second reaction vessel receiving elements are part of the plurality of reaction vessel receiving elements recited in claim 1. For examination purposes, the first and second reaction vessel receiving elements are interpreted to be part of the plurality of reaction vessel receiving elements recited in claim 1.
Claim 9 recites “a first reaction vessel receiving element” and “a second reaction vessel receiving element.” However, this is unclear if these first and second reaction vessel receiving elements are part of the plurality of reaction vessel receiving elements recited in claim 1. For examination purposes, the first and second reaction vessel receiving elements are interpreted to be part of the plurality of reaction vessel receiving elements recited in claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over United States Application Publication No. 2007/0184548, hereinafter Tan in view of United States Application Publication No. 2006/0141612, hereinafter Yamamoto.
Regarding claim 1, Tan teaches a method for processing biological or chemical samples (abstract) comprising: positioning a single standard microtiter plate (paragraph [0016]) on a plurality of reaction vessel receiving elements of a thermal cycler (paragraph [0016]); independently heating and cooling the plurality of reaction vessel receiving elements with a plurality of thermoelectric cooling devices (TEC) (paragraph [0016]); sealing the area below the plurality of reaction vessel receiving elements with a drip pan (item 2), a gasket (paragraph [0087]), and a clamp (item 25), and the clamp provides a lateral force to compress the gasket between the reaction vessel receiving elements to form an airtight seal between each of the plurality of reaction vessel receiving elements (paragraph [0087]); and thermally isolating adjacent reaction vessel receiving elements by constructing the gasket from a non-thermally conducting material (paragraphs [0076] and [0087]).
Tan is silent with regards to specific shape of the gasket; therefore, it would have been necessary and thus obvious to look to the prior art for conventional gasket shapes. Yamamoto provides this conventional teaching showing that it is known in the art to use a gasket which has a convex shape. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the gasket from a convex shape motivated by the expectation of successfully practicing the invention of Yamamoto. Further, it would have been obvious to one having ordinary skill in the art at the time the invention was made to the gasket from a convex shape, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, MPEP 2144.04 (IV)(B).  
Regarding claim 2, Tan teaches further comprising: annealing samples in a first portion of the microtiter plate at a first annealing temperature by cooling a first reaction vessel receiving element (paragraphs [0070], [0108] and [0112]); and annealing samples in a second portion of the microtiter plate at a second annealing temperature by cooling a second reaction vessel receiving element, wherein the second annealing temperature is not equal to the first annealing temperature (paragraphs [0070], [0108] and [0112]).
Regarding claim 3, Tan teaches further comprising: elongating samples in a first portion of the microtiter plate at a first elongation temperature by heating a first reaction vessel receiving element (paragraphs [0070], [0108] and [0113]); and elongating samples in a second portion of the microtiter plate at a second elongation temperature by heating a second reaction vessel receiving element, wherein the second elongation temperature is not equal to the first elongation temperature (paragraphs [0070], [0108] and [0113]).
Regarding claim 4, Tan teaches further comprising: repeating for a first number of cycles at least one of the steps of denaturing, annealing, and elongating samples in a first portion of the microtiter plate corresponding to a first reaction vessel receiving element (paragraphs [0070], [0108] and [0114]); and repeating for a second number of cycles at least one of the steps of denaturing, annealing, and elongating samples in a second portion of the microtiter plate corresponding to a second reaction vessel receiving element, wherein the first number of cycles is not equal to the second number of cycles (paragraphs [0070], [0108] and [0114]).
Regarding claim 5, Tan teaches wherein a rate of cooling of a first reaction vessel receiving element is not equal to the rate of cooling of a second reaction vessel receiving element (paragraphs [0070] and [0112]).
Regarding claim 6, Tan teaches wherein a rate of heating of a first reaction vessel receiving element is not equal to the rate of heating of a second reaction vessel receiving element (paragraphs [0070] and [0113]).
Regarding claim 7, Tan teaches wherein the samples in a first reaction vessel receiving element have a different volume than the samples in a second reaction vessel receiving element (paragraphs [0070] and [0114]).
Regarding claim 8, Tan teaches wherein a first reaction vessel receiving element is kept at a first residence time for annealing samples (paragraphs [0070] and [0113]) and a second reaction vessel receiving element is kept at a second residence time for annealing samples (paragraphs [0070] and [0113]).
Regarding claim 9, Tan teaches wherein a first reaction vessel receiving element is kept at a first residence time for elongating samples (paragraphs [0070] and [0114]) and a second reaction vessel receiving element is kept at a second residence time for elongating samples (paragraphs [0070] and [0114]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D KRCHA/             Primary Examiner, Art Unit 1796